             Case 5:15-cv-01378-D Document 163 Filed 05/06/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

 R. ALEXANDER ACOSTA,
 SECRETARY OF LABOR, UNITED
 STATES DEPARTMENT OF LABOR,                     CIVIL ACTION NO. CIV-15-1378-D

       Plaintiff,
 v.                                              MOTION FOR AN ORDER PERMITTING
                                                 DEPOSIT OF FUNDS RECEIVED FROM
 MARGARET MARANTO, individually,
                                                 GARNISHEE
 and MEERS STORE & RESTAURANT,
 INC., a corporation,

      Defendants/Judgment Debtors,

 And

 LIBERTY NATIONAL BANK,

      Garnishee.


        The Secretary of Labor for the United States Department of Labor (the “Secretary”),

pursuant to 28 U.S.C. § 3205(c)(7) of the Federal Debt Collection Procedures Act, moves the Court

to enter an Order to permit the Secretary to deposit funds received from Garnishee, Liberty

National Bank into a Department of Labor (“DOL”) account. In support of this Motion the

Secretary states:

        1.       The judgment and cost awards in this matter, with interest through March 15, 2019,

are in the aggregate sum of $341,450.67.

        2.      The Writ of Garnishment issued by the Court was served upon Garnishee and

Garnishee filed its Answer on April 8, 2019, indicating it held $36,621.60 in an account for

Defendant/Judgment Debtor, Meers Store and Restaurant, Inc.

        3.       Defendants/Judgment Debtors were each properly served with the Writ of

Garnishment, Clerk’s Notice of Garnishment notifying them of their right to request a hearing,
             Case 5:15-cv-01378-D Document 163 Filed 05/06/19 Page 2 of 3



and the Answer of Garnishee. Defendants/Judgment Debtors have not requested a hearing and

the statutory time period to do so has elapsed. Thus all conditions necessary have been met for

entry of an order requiring Garnishee to pay the funds to the Secretary. See 28 U.S.C. § 3205(5)

and (7).

        4.      On April 12, 2019, the Secretary received a certified check from Garnishee in the

sum of $36,621.60. Because Garnishee’s issuance of the check was contrary to the Court’s

direction to hold the funds until further order by the Court, the undersigned counsel for the

Secretary contacted Defendants/Judgment Debtors present legal counsel, Stephen Moriarty, 1 to

alert him of the receipt of the funds and to inquire whether Defendants/Judgment Debtors intended

to request a hearing. Mr. Moriarty requested that the Secretary hold the funds until further

discussion.

        5.      On April 30, 2019, Mr. Moriarty confirmed to the undersigned counsel for the

Secretary that Defendants/Judgment Debtors did not intend to request a hearing and acknowledged

that the time to do so had passed. Counsel for the Secretary advised Mr. Moriarty that he would

seek a disposition order from the Court to permit deposit of the funds.

        WHEREFORE, the Secretary requests that the Court enter an Order permitting the

Secretary to deposit into a DOL account the funds received from Garnishee.




1
 Mr. Moriarty is an attorney with Fellers, Snider, Blankenship, Bailey & Tippens, P.C., 100 N. Broadway
Ave., Suite 1700, Oklahoma City, OK 73102. He has entered an appearance in the appellate proceeding
before the Tenth Circuit Court of Appeals. Mr. Moriarty has indicated that Defendants may withdraw their
appeal. Defendants/Appellants’ brief was due on May 1, 2019, but to date neither a brief nor a withdrawal
notice has been filed with the Tenth Circuit.
          Case 5:15-cv-01378-D Document 163 Filed 05/06/19 Page 3 of 3



                                          Respectfully submitted,

                                          Kate S. O’Scannlain, Solicitor of Labor
                                          Connie M. Ackermann, Acting Regional Solicitor
                                          John Rainwater, Associate Regional Solicitor
                                          Lydia Tzagoloff, Counsel to Wage and Hour Division


                                          /s/Tyler P. McLeod
                                          Tyler P. McLeod,
                                          Senior Trial Attorney
                                          United States Department of Labor
                                          Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE

       Plaintiff has served the foregoing document upon the following individuals by U.S. Mail,
postage prepaid, on this 6th day of May, 2019:


              Stephen J. Moriarty
              Fellers Snider
              Cotter Tower
              100 N. Broadway, Suite 1700
              Oklahoma, City, OK 73102

              TC Miller
              Vice President-Operations Manger
              Liberty National Bank
              629 SW C Avenue
              Lawton, OK 73501


                                          /s/Tyler P. McLeod
                                          Tyler P. McLeod,
